     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 1 of 9 Page ID #:2195



 1 Anthony M. Solis, SBN 198580
   A Professional Law Corporation
 2 23679 Calabasas Road, Suite 412
   Calabasas, CA 91302-1502
 3 213-489-5880 - Phone
   213-489-5923 - Fax
 4 anthonysolislaw@gmail.com
 5 Steven A. Brody, SBN 271616
   Law Offices of Steven A. Brody
 6 350 S. Figueroa Street, Suite 975
   Los Angeles, CA 90071
 7 213-290-5294
   stevebrodylaw@gmail.com
 8
     Attorneys for Defendant
 9   Philip Layfield
10                               United States District Court
11                               Central District of California
12                                      Western Division
13
     United States of America,      )              Case No: 18-cr-124(A)-MWF
14                                  )
                   Plaintiff,       )
15                                  )              Defendant Philip Layfield’s Motion
                                    )              in Limine to Evidence of Client/
16                                  )              Victim Injuries; Memorandum of
                   v.               )              Points and Authorities.
17                                  )
     Philip Layfield,               )
18                                  )
                   Defendant.       )              Date: 6/8/2021
19                                  )              Time: 10:00 a.m.
                                    )              Hon. Michael W. Fitzgerald
20   ______________________________ )              Trial Date: August 10, 2021
21         Defendant Philip Layfield, by and through counsel of record, Anthony M.
22   Solis and Steven Brody, hereby moves the Court for an order precluding irrelevant
23   and prejudicial information which the government may attempt to use at trial. This
24   motion is based upon the attached Memorandum of Points and Authorities, the
25   records and files in this case and upon such further oral or documentary evidence as
26   may be presented on this motion.
27
28
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 2 of 9 Page ID #:2196



 1   Dated: May 10, 2021                   Anthony M. Solis
                                           A Professional Law Corp.
 2
                                           Anthony M. Solis /s/
 3                                         By: Anthony M. Solis,
                                           Attorney for Defendant
 4                                         Philip Layfield
 5
                                           Law Offices of Steven Brody
 6
 7                                         Steven Brody /s/
                                           By: Steven Brody
 8                                         Attorney for Defendant
                                           Philip Layfield
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                             2
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 3 of 9 Page ID #:2197



 1                          Memorandum of Points and Authorities
 2                                           Introduction
 3          Philip Layfield is charged in a First Superseding Indictment (FSI) with wire
 4   fraud, mail fraud and various tax-related charges. As the Court is aware, the
 5   government alleges a wide-ranging conspiracy in which defendant Philip Layfield is
 6   alleged to have committed a broad wire and mail fraud scheme that he fleeced his law
 7   firm, firm clients, referring attorneys and cheated the government through tax
 8   evasion.
 9          One of the aspects of the scheme alleged by the government in the FSI is that
10   Layfield misappropriated funds from personal injury settlements of his firm’s clients.1
11   Necessarily, these are clients who suffered one injury or another. The nature and
12   extent of their injuries are, of course, irrelevant to any issue at the trial in this matter,
13   as are any consequences that any misappropriation of their settlement funds caused in
14   any individual client’s life. Thus, any such evidence should be excluded, since the
15   presentation of any such evidence is not only irrelevant to any issue upon which the
16   jury will be required to decide, but is also inflammatory and unduly prejudicial to the
17   defendant.
18          This motion requests the exclusion of all evidence concerning Victim/Client
19   injuries or the economic consequences of having their settlement funds
20   misappropriated
21          A.     Evidence About Client Injuries/Costs is Irrelevant.
22          Part of the government’s allegations involve Mr. Layfield misappropriating
23   funds from his law firm that were generated from personal injury cases. In some
24
            1
25        Some clarity is important here. This motion concerns former clients of Mr.
   Layfield’s firm. Their particular physical injuries did not result from any action of Mr.
26 Layfield. Instead, the government alleges they are “victims” of Mr. Layfield’s fraud,
27 which caused them to suffer an economic loss. There is no allegation that Mr.
   Layfield played any part in causing the physical injury which caused them to seek
28 Layfield’s firm’s legal assistance.
         Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                   3
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 4 of 9 Page ID #:2198



 1   cases, the personal injury resulted in verdicts or settlements in the millions of dollars.
 2   The injuries in some such cases were severe. The FSI alleges:
 3                  Several of [Layfield & Barrett’s] clients suffered
 4                  catastrophic physical injuries, including brain damage, loss
 5                  of a limb, or massive injuries to internal organs, together
 6                  with financial losses including wage and future earnings,
 7                  and pain and suffering, and were facing hundreds of
 8                  thousands of dollars in medical expenses as a result of their
 9                  injuries.
10   FSI (Dkt. 102) ¶ 7.
11          The jury will be asked to decide the following:
12          Whether Mr. Layfield committed a wire fraud in violation of 18 U.S.C. § 1343,
13   (counts 1 through 22).
14          Whether Mr. Layfield committed a mail fraud in violation of 18 U.S.C. § 1344,
15   (count 23).2
16          Whether Mr. Layfield committed tax evasion in violation of 26 U.S.C. § 7201,
17   (count 26).
18          Whether Mr. Layfield willfully failed to withhold/pay over tax in violation of
19   26 U.S.C. § 7202, (count 27).
20          Whether Mr. Layfield willfully failed to file a tax return in violation of 26
21   U.S.C. § 7203 (count 28).
22          While a review of the Ninth Circuit jury instructions would be tedious here,
23   there is no issue upon which the jury would need to evaluate (1) the injuries Layfield
24   & Barrett clients suffered, or (2) the financial consequences suffered by victims as a
25   result of any victim not receiving their settlement funds or not having their medical
26
27
            2
            Counts 24 and 25 alleging a violation of 18 U.S.C. § 1028A
28   (aggravated identity theft) were dismissed following a defense motion.
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                  4
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 5 of 9 Page ID #:2199



 1   liens resolved or paid.
 2          In addition, the exclusion of any evidence regarding client injuries or financial
 3   consequences does not in any way inhibit the presentation of the government’s
 4   alleged scheme as set forth in the FSI. Indeed, without evidence of injuries and
 5   economic consequences to victims, the government can still fully present its case
 6   about how Mr. Layfield allegedly “knowingly and with intent to defraud, devised,
 7   participated in, executed, and attempted to execute a scheme and artifice: (a) to
 8   defraud clients, Referring Attorneys, and certain lenders as to material matters; and
 9   (b) to obtain money and property from individuals and entities by of materially false
10   and fraudulent pretenses, representations and promises, and the concealment of
11   material facts.” (FSI ¶ 21).
12          In short, specific evidence regarding client/victim injuries is irrelevant
13   evidence.
14          B.     Information re Physical Injuries is Unduly Prejudicial.
15          As set forth in the FSI, some of the client/victims in this case suffered serious
16   injuries. However, of course, there is no allegation that Mr. Layfield was the cause of
17   any physical injuries to clients.3 Even if relevant, the only possible reason to elicit
18   evidence of any particular client’s injuries would be to (1) evoke sympathy for the
19   client/victim, or (2) inflame the passions of the jury against Mr. Layfield and have the
20   case decided on their antipathy for Mr. Layfield.
21          C.     Information re Economic Consequences is Unduly Prejudicial.
22          While it is true that some client/victims suffered economic consequences as a
23   result of not receiving their settlement funds, no such consequence bears on any issue
24   the jury must decide. Indeed, client/victims who suffered severe consequences are no
25
26          3
           Even though not alleged, it is conceivable that the failure to receive settlement
27 funds or have their medical bills paid may have caused mental distress or anxiety to
   some client. However, even if true, such “injury” would still not be relevant to any
28 issue the jury will be asked to decide.
          Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                  5
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 6 of 9 Page ID #:2200



 1   more or less victims of fraud than those who did not. The overall issue is whether
 2   Mr. Layfield made material omissions or misrepresentations to obtain their money or
 3   property, not the consequences of him having done so. The defense would concede
 4   that the offense, if proven, is the same if the clients suffered a great consequence or
 5   little to no consequence.
 6          As with the testimony about injuries, any testimony about economic
 7   consequences is unduly prejudicial while being probative of no issue the jury is
 8   required to decide.
 9          As such, all such testimony should be excluded.
10                                                II.
11                      The Federal Rules of Evidence Command the
12                           Exclusion of the Proposed Evidence.
13          A. Irrelevant Evidence.
14          According to Federal Rule of Evidence 401:
15          Evidence is relevant if:
16          (a) it has any tendency to make a fact more or less probable than it would be
17   without the evidence and
18          (b) the fact is of consequence in determining the action.
19   Id. See also Old Chief v. U.S., 519 U.S. 172 179 (1997) and United States v. Curtin, 489
20   F.3d 935, 943 (9th Cir. 2007)
21          The Ninth Circuit recognized in Curtin, supra, that:
22                 “To be ‘relevant,’ evidence need not be conclusive proof
23                 of a fact sought to be proven, or even strong evidence of
24                 the same. All that is required is a ‘tendency’ to establish the
25                 fact at issue. The Advisory Committee Notes to the 1972
26                 Proposed Rules remind us that ‘[r]elevancy is not an
27                 inherent characteristic of any item of evidence, but exists
28                 only as a relation between an item of evidence and a matter
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                  6
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 7 of 9 Page ID #:2201



 1                  properly provable in the case. . . [t]he fact to be proved
 2                  may be ultimate, intermediary, or evidentiary; it matters
 3                  not, so long as it is of consequence in the determination of
 4                  the action.
 5   Curtin, supra at 943.
 6          Even under this expansive definition of relevancy–one where the evidence just
 7   has to be “of consequence” in the determination of a “matter properly provable in
 8   the case”–evidence of any client’s injuries is still irrelevant. Said differently: does the
 9   jury need to determine if a former client suffered a catastrophic brain injury and was
10   not paid their settlement funds or if the client fully recovered, but still had their
11   verdict or settlement funds misappropriated? The answer is clearly no.
12          B. Exclusion of Relevant Evidence.
13          Even assuming for the sake of argument that such evidence was probative of
14   some material point, it would still need to be excluded as significantly more
15   prejudicial.
16          Federal Rule of Evidence 403 permits the Court to exclude relevant evidence
17   “if its probative value is substantially outweighed by a danger or one or more of the
18   following: unfair prejudice, confusing the issues, misleading the jury, wasting time, or
19   needlessly presenting cumulative evidence.” Id.
20          If a party seeks to exclude otherwise relevant evidence by claiming it is
21   prejudicial, it must be unfairly prejudicial. The Ninth Circuit has found that:
22                  ‘[U]nfair prejudice’ refers to an ‘undue tendency to suggest
23                  decision on an improper basis, commonly, though not
24                  necessarily, on emotional one’ or ‘evidence that is designed
25                  to elicit a response from the jurors that is not justified by
26                  the evidence.’
27   U.S. v. Ellis, 147 F.3d 1131, 1135 (9th Cir. 1998)(internal citations omitted).
28          In Ellis, the defendant was charged with receipt and possession of stolen
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                   7
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 8 of 9 Page ID #:2202



 1   explosives; intent was not an element of the charge. The court framed the issue: “Ellis
 2   either knowingly had the devices in his possession or he did not.” Id. The
 3   government sought (and obtained) testimony about Ellis’ possession of The Anarchist
 4   Cookbook, which had materials about “drugs, revolutionary politics [and], sabotage.”
 5   Id. at 1134. The district court admitted the book into evidence. The Ninth Circuit
 6   reversed Ellis’ conviction finding “[a]ny probative value of the [book] was
 7   substantially outweighed by the danger of unfair prejudice from what the government
 8   concedes is a ‘revolutionary’ text and is therefore likely to elicit a response from
 9   jurors that causes them to reach a conclusion based on emotion rather than the
10   evidence presented.” Id. at 1136.
11         This is precisely the case with Mr. Layfield. While “intent” is an element of
12   mail fraud and wire fraud (18 U.S.C. §§ 1341, 1343),4 it is only the intent to defraud
13   or, to obtain funds by a trick or a deception. This allegedly occurred long after the
14   physical injuries–which Layfield did not cause–were suffered by the firm’s clients.
15   The only reason for the government to admit evidence of “brain damage,” “massive
16   injury to internal organs” or “loss of a limb” would be to arouse an emotional
17   response from the jury, much like the government did in Ellis by admitting into
18   evidence The Anarchist Cookbook. The admission of the book clearly was to get jurors
19   scared about what Ellis might have done with the stolen explosives, which was not an
20   element of the offense.5 The Ninth Circuit overturned the defendant’s conviction in
21   Ellis because the district court admitted The Anarchist Cookbook, which was “unfairly
22   prejudicial and had virtually no probative value to the actual charges Ellis faced.” Id.
23   at 1136.
24
           4
25          The tax counts do not concern the client injuries at all. Any relevance for such
     evidence would be in connection with the mail fraud and wire fraud counts.
26
           5
27        The Ellis Court did recognize that, had Ellis been charged with 18 U.S.C §
   844(d) (transport of explosives with intent to kill, injure or intimidate, etc.), the book
28 might have been relevant to demonstrate the intent element.
         Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                 8
     Case 2:18-cr-00124-MWF Document 242 Filed 05/10/21 Page 9 of 9 Page ID #:2203



 1          C. Other grounds for Exclusion.
 2          Aside from being irrelevant and unfairly prejudicial, the proposed evidence is
 3   fairly excluded on all the other grounds within Rule 403 offers: confusing the issues,
 4   misleading the jury, undue delay, waste of time and needlessly presenting cumulative
 5   evidence.
 6          With regard to “confusing the issues” or “misleading the jury,” presenting
 7   evidence of numerous former clients’ serious injuries is not relevant to any issue the
 8   jury will be called upon to decide. Even if it were relevant, the jury might be confused
 9   as to what issues they are required to focus upon: the former client’s injuries and their
10   consequences, or whether Mr. Layfield devised a scheme to defraud them out of their
11   funds. Similarly, placing several clients’ injuries before the jury might mislead them as
12   to whether they are supposed to evaluate the injuries and their consequences or
13   whether Layfield is guilty of wire fraud and mail fraud. The presentation of multiple
14   victims, their injuries and economic harms will inevitably prolong the trial onto a
15   needless sidetrack.
16                                         Conclusion
17          For the foregoing reasons, it is respectfully requested that the Court enter an
18   order precluding all testimony at trial regarding the client/victim’s injuries or the
19   economic consequences of having had their funds misappropriated.
20   Dated: May 10, 2021                       Anthony M. Solis
                                               A Professional Law Corp.
21
                                               Anthony M. Solis /s/
22                                             By: Anthony M. Solis,
                                               Attorney for Defendant
23                                             Philip Layfield
24
                                               Law Offices of Steven Brody
25
26                                             Steven Brody /s/
                                               By: Steven Brody
27                                             Attorney for Defendant
                                               Philip Layfield
28
           Defendant Layfield’s MIL to Preclude Evidence of Victim/Client Injuries
                                                 9
